Title: William Carmichael to the American Peace Commissioners, 5 Apr. 1786
From: Carmichael, William
To: American Peace Commissioners


          
            
              Gentlemen
            
            

              Madrid

               5th. April 1786
            
          

          I this day recd. from the Secretary of
            States Department a letter from the Count D Expilly inclosing one from Mr Lamb, copies of which I have the honor to transmit for Your
            Excellencies Information. Messrs. Lamb and Randall left
            Barcelona the 11th. Ulto. After
            their Departure I procured a letter in their favor from his Excy. the Ct. de Florida Blanca to the Ct. D Expilly which I forwarded under cover of the Latter to
              Mr Lamb.
          Until I can have an opportunity of conversing with the Secretary
            mentioned in the Cts. Letter I cannot particularly ascertain
            the cause which has retarded the conclusion of the Treaty between Spain & the
            Regency. The articles were long since Adjusted & the Money was some time ago
            landed at Algiers destined for presents &c &. I presume however that new
            difficulties have arisen on acct. of the desire of this
            court to obtain a peace for Naples & Portugal; As Letters by the last Post from
            Carthagena mention that the Envoys from these Courts for that Object were waiting there
            to receive Intelligence from Algiers before they chose to embark for that Place. The
            Secretary from thence with dispatches to the Ministry here may possibly remove these
            Obstacles, or at least give some insight with respect to the Extraordinary delay which
            the Ct D Expilly has experienced in his Negotiation. The
            only obstacle to prevent its termination after the one before mentioned must arise from
            the Quantum of money to be paid by Spain to the Algerines. This court wishes
            to [diminish] the Regency to augment the amount of the sum appropriated to this use.
          I am very apprehensive that a truce for a short period will be the
            Utmost that we shall be able to Obtain. I am persuaded that the Ct. D Expilly will employ all the influence & experience he hath acquired
            by his residence there to render us service, in which he will perfectly second the views
            of his Court.
          It is unnecessary for me to enter into any details respecting the
            Mission of Mr Barclay. I flatter myself that he is convinced
            that I have done every which depended on me to fulfill your Excys intentions in sending that Gentleman to Madrid: I cannot however refrain from
            mentioning the exceeding Liberal & friendly conduct of his Excy. the Ct. de Florida Blanca on
            this Occasion. The Manner of conferring adds greatly to the Obligation conferred.
          I have the honor to be / with the highest respect / your
            Excellencies / Most Obedt. & Humble Sert.
          
            
              Wm. Carmichael
            
          
        